Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/434,014 filed on 07/10/2020; claims 18, 25, and 31 are independent claims; claims 1-17 have been cancelled.  Claims 18-36 have been examined and are pending. 
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Mingji Jin (Reg. No.: 69,674) has agreed and authorized the Examiner to amend claims 18, 19, 21, 22, 25, 26, 28, 29, 31, 32, 34, and 35; cancelled claims 20, 27, and 33.
The eTerminal Disclaimer filed on December 3rd 2020 (US Pub. No.: 16/434,038).


Examiner’s Amendments
Claims
Replacing claims 1-36 as following:
1-17. (Cancelled).
18.  (Currently Amended)  An information output device comprising:
at least one memory storing instructions; and 

	acquire sensing data obtained by a sensor which senses a customer; 
	when the at least one processor transmits data obtained by the sensor to a marketing system for analysis about customers, perform conversion processing comprising converting personal information included in the acquired sensing data into attribute information from which identification of an individual is impossible, and transmit data generated by the conversion processing to the marketing system; and 
	when the at least one processor transmits data obtained by the sensor to a security system, transmit the acquired sensing data on which the conversion processing has not been performed to the security system, wherein
the sensor is a camera installed at a store,
the sensing data is image data generated by the camera, and
the at least one processor is further configured to:
	determine whether a current time is within business hours of the store;
	determine whether a person other than a store clerk appears in the image data; and
	transmit the data generated by the conversion processing to the marketing system when the current time is within the business hours and a person other than the store clerk appears in the image data. 

19.  (Currently Amended)  The information output device according to claim 18, wherein

	the at least one processor is further configured to:
		
		perform the conversion processing and transmit the data generated by the conversion processing to the marketing system only when [[a]] the person is included in the image data.
20.  (Cancelled).
21.  (Currently Amended)  The information output device according to claim 18, wherein
	
	the data generated by the conversion processing includes:
		an image in which an area of a face of a person in the image data is changed into a mosaic; and
		information about estimated gender and estimated age. 
22.  (Currently Amended)  The information output device according to claim 18, wherein
	
	the data generated by the conversion processing includes an image in which an area of a face of a person in the image data is replaced with an avatar image that is associated with gender and age group of the person.
23.  (Previously Presented)  The information output device according to claim 18, wherein

24.  (Previously Presented)  The information output device according to claim 18, wherein
	the data generated by the conversion processing includes information about behavior relating to selection of products performed by the sensed customer.
25.  (Currently Amended)  An information output method comprising:
	acquiring sensing data obtained by a sensor which senses a customer;
	when transmitting data obtained by the sensor to a marketing system for analysis about customers, performing conversion processing comprising converting personal information included in the acquired sensing data into attribute information from which identification of an individual is impossible, and transmitting data generated by the conversion processing to the marketing system; and
	when transmitting data obtained by the sensor to a security system, transmitting the acquired sensing data on which the conversion processing has not been performed to the security system, wherein
the sensor is a camera installed at a store,
the sensing data is image data generated by the camera, and
the information output method further comprises:
	determining whether a current time is within business hours of the store;
	determining whether a person other than a store clerk appears in the image data; and
transmitting the data generated by the conversion processing to the marketing system when the current time is within the business hours and a person other than the store clerk appears in the image data.
26.  (Currently Amended)  The information output method according to claim 25, further comprising: 
	
	
		
		performing the conversion processing and transmitting the data generated by the conversion processing to the marketing system only when [[a]] the person is included in the image data.
27.  (Cancelled).
28.  (Currently Amended)  The information output method according to claim 25, wherein
	
	the data generated by the conversion processing includes:
		an image in which an area of a face of a person in the image data is changed into a mosaic; and
		information about estimated gender and estimated age.
29.  (Currently Amended)  The information output method according to claim 25, wherein

	the data generated by the conversion processing includes an image in which an area of a face of a person in the image data is replaced with an avatar image that is associated with gender and age group of the person.
30.  (Previously Presented)  The information output method according to claim 25, wherein
	the data generated by the conversion processing includes information about at least any of:
	a movement path of the sensed customer; and
	behavior relating to selection of products performed by the sensed customer.
31.  (Currently Amended)  A non-transitory computer-readable storage medium storing a program that causes a computer to perform:
	acquiring sensing data obtained by a sensor which senses a customer;
	when transmitting data obtained by the sensor to a marketing system for analysis about customers, performing conversion processing comprising converting personal information included in the acquired sensing data into attribute information from which identification of an individual is impossible, and transmitting data generated by the conversion processing to the marketing system; and
	when transmitting data obtained by the sensor to a security system, transmitting the acquired sensing data on which the conversion processing has not been performed to the security system, wherein
the sensor is a camera installed at a store,
the sensing data is image data generated by the camera, and
the program further causes the computer to execute:
	determining whether a current time is within business hours of the store;
	determining whether a person other than a store clerk appears in the image data; and
	transmitting the data generated by the conversion processing to the marketing system when the current time is within the business hours and a person other than the store clerk appears in the image data.
32.  (Currently Amended)  The storage medium according to claim 31, wherein
	
	the program further causes the computer to execute:
		
		performing the conversion processing and transmitting the data generated by the conversion processing to the marketing system only when [[a]] the person is included in the image data.
33.  (Cancelled).  
34.  (Currently Amended)  The storage medium according to claim 31, wherein
	
	the data generated by the conversion processing includes:
		an image in which an area of a face of a person in the image data is changed into a mosaic; and
		information about estimated gender and estimated age.

	
	the data generated by the conversion processing includes an image in which an area of a face of a person in the image data is replaced with an avatar image that is associated with gender and age group of the person.
36.  (Previously Presented)  The storage medium according to claim 31, wherein
	the data generated by the conversion processing includes information about at least any of:
	a movement path of the sensed customer; and
		behavior relating to selection of products performed by the sensed customer.

Examiner's Statement of reason for Allowance
Claims 18-19, 21-26, 28-32, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed an information output device, output method, and non-transitory computer-readable storage medium storing a program including: a first output unit that outputs acquired information acquired by a sensor; and a second output unit that converts personal information included in the acquired information into attribute information from which identification of an individual is impossible, and outputs the attribute information.
The closest prior art are generally directed to Tsuji Kentaro et al (“Tsuji,” JP2013186838, Machine Translation, 2013-09-19, pages 1-12), Jensen, II (“Jensen,” US  output device, output method, and non-transitory computer-readable storage medium storing a program including the device has a first output unit which outputs the acquisition information acquired by a camera.  A second output unit converts personal information included in the acquisition information into the attribute information which an individual cannot specify, and outputs the attribute information.  The first output unit transmits data obtained by the sensor to a marketing system for analysis about customers, transmit data generated by the conversion processing to the marketing system, and transmit the acquired sensing data on which the conversion processing has not been performed to the security system.
However, none of Tsuji, Jensen, Kobayashi, Tsutsui, and Choi teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 18, 25, and 31. For examples, it failed to teach “perform conversion processing comprising converting personal information included in the acquired sensing data into attribute information from which identification of an individual is impossible, and transmit data generated by the conversion processing to the marketing system; and when the at least one processor transmits data obtained by the sensor to a security system, transmit the acquired sensing data on which the conversion processing has not been performed to the security system, wherein the sensor is a camera installed at a store, the sensing data is image data generated by the camera, and the at least one processor is further configured to: determine whether a current time is within business hours of the store; determine whether a person other than a store clerk appears in the image data; and transmit the data generated by the conversion processing to the marketing system when the current time is within the business hours and a person other than the store clerk appears in the image data.” 
This feature in light of other features describes in the independent claims 18, 25, and 31 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/Canh Le/
Examiner, Art Unit 2439

March 11th, 2020


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439